     Case 2:20-cv-02055-APG-NJK Document 44 Filed 01/25/21 Page 1 of 4


 1   BRYAN K. SCOTT
     City Attorney
 2   Nevada Bar No. 4381
     By: JEFFREY L. GALLIHER
 3   Deputy City Attorney
     Nevada Bar No. 8078
 4   495 South Main Street, Sixth Floor
     Las Vegas, NV 89101
 5   (702) 229-6629
     (702) 386-1749 (fax)
 6   Email: jgalliher@lasvegasnevada.gov
     Attorneys for City of Las Vegas,
 7   Carolyn Goodman and Robert Summerfield

 8
                                  UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF NEVADA
10
       CAT'S MEOW OF VEGAS, LLC d/b/a Cat's
11     Meow,

12                            Plaintiff,

13            vs.

14     THE STATE OF NEVADA, COVID-19
       MITIGATION AND MANAGEMENT
15     TASK FORCE; STEVE SISOLAK, in his
       official capacity as Governor of Nevada;               CASE NO. 2:20-cv-2055-APG-NJK
16     AARON FORD, in his official capacity as
       Attorney General of Nevada; BARBARA               DEFENDANTS CITY OF LAS VEGAS,
17     CEGAVSKE, in her official capacity as the         CAROLYN GOODMAN AND ROBERT
       Nevada Secretary of State; CITY OF LAS            SUMMERFIELD’S CLOSING BRIEF
18     VEGAS; CAROLYN GOODMAN, in her
       official capacity as Mayor of the City of Las
19     Vegas; ROBERT SUMMERFIELD, in his
       official capacity as Director of the City of
20     Las Vegas Department of Planning; and
       CALEB CAGE, in his official capacity as
21     Chairman of the COVID-19 Mitigation and
       Management Task Force,
22
                              Defendant.
23

24          Defendants City of Las Vegas, Carolyn Goodman and Robert Summerfield (hereinafter

25   referred to as “City Defendants”) hereby files their Closing Brief as follows.

26                                         CLOSING STATEMENT

27          At the evidentiary hearing on Plaintiff’s motion for preliminary injunction the proof offered

28   by Plaintiff failed to meet the standards for a preliminary injunction. Specifically Plaintiff has
     Case 2:20-cv-02055-APG-NJK Document 44 Filed 01/25/21 Page 2 of 4


 1   failed to establish that it will suffer irreparable harm if the injunction does not issue. Plaintiff

 2   failed to meet its burden in two aspects: First, it failed to establish that it could not financially

 3   survive without injunctive relief, and: Second, that Plaintiff’s First Amendment rights have been

 4   violated by promulgation and implementation of Governor Sisolak’s Emergency Directives.

 5   FINANCIAL HARM

 6           At the evidentiary hearing Plaintiff offered the testimony of Ryan D. Carlson. Mr. Carlson

 7   testified that he was the operations manager for Plaintiff Cat’s Meow. Upon direct examination

 8   Mr. Carlson testified that Cat’s Meow currently has approximately $90,000.00 cash on hand. But,

 9   on cross examination, Mr. Carlson testified that he did not know who owned Cat’s Meow. To date

10   Cat’s Meow has not produced any evidence of who the individuals are that created the legal entity

11   that owns and operates the Cat’s Meow and Mr. Carlson claimed under oath that, despite being

12   hired to start up and run the Las Vegas Cat’s Meow location, he did not know who the owner or

13   financial backer was. Without information regarding the identity of such ownership and the

14   financial wherewithal of such ownership to absorb the losses claimed by Cat’s Meow it is

15   impossible to determine if the harm allegedly being suffered by Cat’s Meow is, indeed, irreparable.

16   Finally, even if Cat’s Meow could make such a showing, which it has not, mere financial loss does

17   not constitute irreparable harm for the purposes of analyzing a request for injunctive relief. L.A.

18   Mem’l Coliseum Comm’n v. NFL, 634 F.2d 1197 (9th Cir. 1980)

19   FIRST AMENDMENT CLAIM

20           Plaintiff has failed to meet its burden to establish that its First Amendment rights are in

21   jeopardy. Rather, Cat’s Meow has forwarded an argument that the First Amendment rights of its

22   customers, none of whom are parties to this case, have been curtailed by the State’s prohibition on

23   karaoke. Consequently, Cat’s Meow is without standing to challenge the Governor’s directives or

24   the City’s enforcement of those directives on this basis. It is well established that the constitutional

25   right to associate does not include the right of a business owner to “associate” with his customers.

26   See, Freeman v. City of Santa Ana, 68 F.3d 1180 (1985) (where the summary dismissal of a bar

27   owner’s First Amendment claim was upheld finding that a bar can be patronized by any member

28   of the public.)




                                                      2
     Case 2:20-cv-02055-APG-NJK Document 44 Filed 01/25/21 Page 3 of 4


 1          While the Freeman court acknowledged “the right to associate for the purpose of engaging

 2   in those expressive activities otherwise protected by the Constitution” (Id. at 1188) there has been

 3   no such showing in this case. That is, the Cat’s Meow has provided no evidence that any

 4   constitutionally protected activity has been curtailed by the City’s enforcement action. The proof

 5   offered by Plaintiff at the evidentiary hearing was wholly devoid of any evidence of any activity

 6   protected by the First Amendment of which defendants’ actions have deprived the Plaintiff. As a

 7   result, injunctive relief must be denied.

 8   CONCLUSION

 9          Plaintiff has failed to meet the substantial burden required for injunctive relief against the

10   City. Plaintiff’s Emergency Motion for Temporary Restraining Order (ECF No. 5) should be

11   DENIED.

12
            DATED this 25 day of January, 2021.
13
                                                   BRYAN K. SCOTT
14                                                 City Attorney
15                                                         /s/ Jeffrey L. Galliher
                                                   By:     ____________________________________
16                                                         JEFFREY L. GALLIHER
                                                           Deputy City Attorney
17                                                         Nevada Bar No. 8078
                                                           495 South Main Street, Sixth Floor
18                                                         Las Vegas, NV 89101
                                                           Attorneys for City Defendants
19

20

21

22

23

24

25

26

27

28



                                                     3
     Case 2:20-cv-02055-APG-NJK Document 44 Filed 01/25/21 Page 4 of 4


 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on January 25, 2021, I served a true and correct copy of the

 3   foregoing Defendants City of Las Vegas, Carolyn Goodman and Robert Summerfield’s Closing

 4   Brief through the CM/ECF system of the United States District Court for the District of Nevada

 5   (or, if necessary, by United States Mail at Las Vegas, Nevada, postage fully prepaid) upon the

 6   following:

 7    Deanna L. Forbush, Esq.                          Aaron D. Ford, Esq.
      FOX ROTHSCHILD LLP                               Steve Shevorski, Esq.
 8    1980 Festival Plaza Drive, Suite 700             Craig Newby, Esq.
      Las Vegas, NV 89135                              Keil B. Ireland, Esq.
 9    Attorneys for Plaintiff                          OFFICE OF THE ATTORNEY GENERAL
      Cat's Meow of Vegas, LLC d/b/a Cat's Meow        555 E. Washington Avenue, Suite 3900
10                                                     Las Vegas, NV 89101
      Matthew J. Hoffer, Esq.                          Attorneys for the State of Nevada, COVID-19
11    SHAFER & ASSOCIATES, P.C.                        Mitigation and Management Task Force,
      3800 Capital City Boulevard, #2                  Steve Sisolak, Aaron Ford, Barbara
12    Lansing, MI 48906                                Cegavske, and Caleb Cage
      Attorneys for Plaintiff
13    Cat's Meow of Vegas, LLC d/b/a Cat's Meow
14

15                                                    /s/ Kelli Hansen
                                                  __________________________________________
16                                                AN EMPLOYEE OF THE CITY OF LAS VEGAS
17

18

19

20

21

22

23

24

25

26

27

28



                                                    4
